Russell, J.
On the trial the plaintiff had a verdict of $600, and interest, for forty weeks of assumed service in teaching pupils the German language at the request of the late William Steinway. The sole proof of the contract was the testimony of plaintiff’s mother who testified that at Steinway Hall, on the 21st of September, 1896, Mr. Steinway told the plaintiff that ec She should give him all the time she had to spare to give German lessons to pupils, which he would send to her in a room in Steinway Hall, which he would let her have for that purpose, and that she would surely earn $15 a week for the time from the 21st of September, till the 30th of June, 1897, and she would give him all the time/’
Contracts carrying pecuniary obligations may undoubtedly be inferred from language sufficiently expressive to support .the presumed intent to pay by the one and to receive by the other. But the supporting basis must be wholly of service for pecuniary reward so far as it can be enforced, and the whole transaction so construed in defining the limit of legal obligation.
Here the plaintiff could not but understand that the offer of Mr. Steinwav was the utterance of a charitable purpose to help young students to the extent of the deficiency in their power to pay themselves for the lessons furnished, to give the plaintiff herself a free and suitable place to teach any who might" choose to apply, whether sent by Mr. Steinway or not, expecting to pay for the benefit, leaving her entirely the privilege of teaching every one she chose to serve for such emoluments as she required, with *222proper surroundings and conveniences furnished her gratuitously by her benefactor, William Steinway. The only pecuniary obligation Mr. Steinway assumed was to pay one dollar per lesson for those sent by him who did not pay for their lessons. He did not guarantee fifteen dollars a week for forty weeks. He simply asserted his conviction that she could earn that sum; and I find no proof in this case that she did not. For all that appears she may have received far more from pupils who did pay her.
There is some evidence that Mr. Steinway did send to her Miss Crawford and Miss Mengel to whom she gave seventeen lessons. The case is silent as to any others being authorized by him to incur pecuniary obligations for him, and on the 11th of December, 1896, the plaintiff by itemized account only claimed $39 instead of $150 then earned if her position now be correct.
Another serious obstacle lies in her path. The benevolent execution of the plan continuously ran with the volition of Mr. Steinway in finding needy learners, and ceased by closure when the heart which willed and chose each benevolence was stilled by death. The charity was personal not transmissible to the discretion of executor or next of kin. Death of the employer stops the further execution of many contracts of service even where the server can continue his work. Lacy v. Getman, 119 N. Y. 109; Weber v. Bridgman, 113 id. 600; Farmers’ Loan & Trust Co. v. Wilson, 139 id. 284; Hunt v. Rousmanier, 8 Wheat. 174.
A fortiori> when the continuous execution lies only with the employer through his own intelligent selection^ his death closes the work under the plain purpose and scope of the contract.
William Steinway died Hovember 30, 1896, less than three months'from the date of the asserted contract. Ho recovery for over ten weeks could be obtained under any permissible view of the contract, and no jury can upon such proof as here given take for a young lady from a dead man’s estate the amount of the verdict rendered.
Let there be a new trial unless the plaintiff stipulates to reduce the recovery to seventeen dollars and interest from November 30, 1896.
Ordered accordingly.